 In the Matter of TRIANGLEPUBLICATIONS, INC.anti-NEwsPAPERGownOF NEWYORKCase No. R-4320.-Decided November 5, 1942Jurisdiction:racing information publishing industry.Investigationand Certificationof Representatives:existence of question: re-fusal to grant recognition until union certified by the Board ; electionnecessary.Unit Appropriate for CollectiveBargaining:all employees engaged-in publica-tion of racing news, including editorial and commercial departments andmaintenance employees (including guards) but excluding mechanical em-ployees covered by existing contracts.Mr. John J. Cuneo,for the Board.Murdoch, Paxson, Kalish&Green,_.,byMr., George. M. Neil,ofPhiladelphia, Pa., for the Company.Isserman, Isserman t Kapelsohn,byMr. Abraham J. Isserman,ofNewark, N. J., for the Guild.Mr. A. Sumner Lawrence,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Newspaper Guild of, New York, herein'called the Guild, alleging that a question affecting commerce hadarisen concerning the representation of employees of Triangle. Pub-lications, Inc., New York City, herein called the Company, the Na--tional Labor Relations Board provided for an appropriate hearingupon due notice before J. J. Fitzpatrick, Trial Examiner. Saidhearing was held at New York City, on September 24, and 25, 1942.The Company and the Guild appeared, participated, and were af-forded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.-The'Mailers Union No. 6 and New York Newspaper Printing Pressmen's Union No 2 ap-peared at the hearing but stipulated with the Guild that they claimed no jurisdiction overthe employees in the alleged appropriate unit.45 N. L. R. B., No. 62.408 TRIANGLE PUBLICATIONS, INC.409Trial Examiner's rulings made at the hearing are free from prejudi-cial error and are hereby affirmed.Both the Guild and the Com-pany filed briefs which 'the Board has considered.On October 10,and the Board, was docketed with the Board, providing for the cor-rection of certain errors in the transcript of testimony.The Boardhereby orders that the stipulation be" made a part of the record andthat the transcript be corrected in accordance with the stipulation.Upon the entire .record' in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYTriangle Publications, Inc., a Delaware corporation, has its princi-pal place of business in Philadelphia, Pennsylvania, and an office, andplace of business in New York City. The only plant here involvedis the New York City plant where the Company publishes, prints, andDaily Racing Form, and Daily Racing Guide. During the past year,which is a representative period in the Company's business, almostall the raw material used in its New York plant and valued at approxi-mately $135,500 was shipped to it from places outside the State of NewYork.Of a total annual circulation resulting in sales amounting to$2,500,000, approximately 65 percent of the circulation of each pub-lication is sent through the United States mail or by baggage to sub-scribers or dealers located outside the State of New York.Approxi-mately 65 percent of the revenue from the sales of the publications isderived from subscriptions sold to subscribers and dealers located out-side the State of New York.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.U. THEORGANIZATION INVOLVEDNewspaper Guild of New York is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.M. THE QUESTION CONCERNING REPRESENTATIONOn or about July 3, 1942, the Guild notified the Company by letterthat it represented a majority of its employees and requested that theCompany bargain collectively.The Company did not reply but at a'subsequent conference questioned the appropriateness of the unit '410DECISIONS OF NATIONAL LABOR RELATIONS BOARDclaimed by the Guild and declined to bargain with the Guild unlesscertified by the Board.A statement prepared by the Regional Director and introduced inevidence at the hearing indicates that the Guild represents a sub-stantial number of employees in the unit hereinafter found to beappropriate.2'We find that, a question. affecting, commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Guild contends that the appropriate unit should consist of allemployees of the Company employed at the New York City plantengaged in and about the publication of Daily Racing Form, DailyRacing Guide, and The Morning Telegraph, excluding only employeesof mechanical departments of the Company, employees who are mem-bers of or eligible to membership in existing craft unions with longbargaining, histories, executives, confidential secretaries to executives,temporary and part time employees. The Company contends that in-stead of a single bargaining unit there should be six separate unitscovering the employees in question, and urges particularly the sepa-ration of the editorial departments (including composing and returnrooms) of The Morning Telegraph and Daily Racing Form, respec-tively, into different units.While the publications other than Daily Racing Guide, which isan adjunct of Daily Racing Form, have separate editorial staffs,which are independent so far as editorial policies are concerned, botheditorial departments are located on the same floor of the plant andtheir labor policies are under the joint direction of the generalmanager and business manager, who are consulted by the heads ofthe editorial departments on matters relating to employment.Allthree publications, which are owned and controlled by the Company,carry similar stories and deal largely with the same subject matter,namely, information and news pertaining to horse— racing, whichnews is obtained over a wire service and distributed through theeditorial department of The Morning Telegraph to the other twopublications.Under the circumstances set forth, we find that the2The Regional Director reported that the Guild has submitted 62 signed membershipapplication cards,of which 24 were dated February 1942, 15 dated March 1942,1 datedApril 1942,4 dated May 1942,16 dated June 1942, and 2 dated July 1942;that of the 62cards,59 appeared to bear genuine original signatures and 3 to have printed names ; thatof the 59 signatures,54 appeared to be the names of persons on the Company's pay rollof August 5, 1942, containing a total of 93 employees in the alleged appropriate unit.The statement of the Regional Director further shows that the Guild submitted cardsbearing the names of employees in each of the units claimed by the Company to beappropriate.I TRIANGLEPUBLICATIONS, INC.411employees of the editorial departments of the respective publicationsmay properly be merged in a single unit appropriate for the pur-poses of collective bargaining.'There remains for consideration the specific composition of theunit.The Guild would include in its unit, beside the employees ofthe separate editorial departments, the employees in the followingconsolidated'- commercial departments which the Company contendsshould constitute separate units for purposes of collectivebargaining :the circulation department, the advertising department, the account-ing and administration department, and the maintenance department(including watchmen and guards).It was admitted by the Company that the trend toward completeconsolidation of the three publications as indicated by the consoli-dated departments above-mentioned, might in the future be acceler-ated by increased difficulties arising as a result of the national wareffort.It was also admitted by the Company that the various de-partments of ,the three publications, all of which are located in thesamebuilding, function together so that the three publications are-distributed on the street according to the time schedules of theCompany..While the collective bargaining history of the Companyrelatesonly to certain mechanical departments not presently involved, itappears that collective bargaining, as practiced in the newspaperindustry both locally and nationally, has frequently included joint,bargaining on behalf of the commercial and editorial employeesunder contracts which are industrial in scope and based on unitssimilar to the one here proposed by the Guild.Under the circum-stances, particularly where no rival claimant has sought separaterepresentation for the commercial departments, we find that thecommercialdepartment employees of the three publications mayproperly be included within the appropriate unit.4The Guild would include in its unit and the Company would ex-clude one Girard Malmar who, as editor of the Daily Racing Guide,has supervision of the "makeup" of the Guide and has directly re-sponsible to him- one employee in the editorial- department. - TheGuild contends that his work is largely editorial and only partlysupervisory.The Company, on the other hand, claims that. heSeeMatter of Clarksburg Publishing Company,et alandNewspaper Guild of Clarksburg,No. 118 of American NewspaperGuild,25 N. L.R B 456 affirmed,120 F. (2d) 976(C. C. A.4).See alsoMatter of The Telegram Publishing Company and the Salt Lake TribunePublishing CompanyandSaltLake City Newspaper Guild, Local#168,C. I. 0., 44N L. R B 461:4 SeeMatter of American Newspapers Inc., Illinois Publishing and Printing Company,Evening Publishing CompanyandChicago Newspaper Guild Local 71 of the AmericanNewspaper Gsuild,22 N. L.R B. 899 at 941 ; see alsoMatter ofGlobeNewspaper CompanyandNewspaper Guild of Boston,15 N. L.R. B. 953. 412DECISIONS OF NATIONAL'LABOR RhLATIONS BOARDshould be excluded as a supervisory employee. *The record does notdisclose the proportion of time which Malmar devotes to dutiesother than supervisory work.Under,the'circumstances, we find thatMalmar is a supervisory employee.We shall exclude`-him from theappropriate unit.The Guild and the Company are agreed and we find that certainemployees,, all of whom work in excess of 20 hours a week in thedepartments referred to,5 may properly be included within the ap-propriate unit.The Guild and the Company are also agreed uponthe exclusion of certain other employees e upon the ground that theyare either supervisory employees, secretaries to supervisory employees,or temporary employees.Since the employees in question fall withinthe usual group of exclusions as shown by their official titles 'or des-ignations on the company pay 'roll, they will be excluded from theappropriate unit.We find that all employees of the Company employed at its NewYork City plant, engaged in and about the publication of Daily Rac-ing Form, Daily Racing Guide, and The Morning Telegraph, in-cluding the employees of the editorial departments (including com-posing and return rooms) and the consolidated circulation; adver-tising, accounting and maintenance (including guards and watch-men) departments, but excluding the employees of the mechanicaldepartments of the Company, employees who are represented bycraft unions with which the Company has collective bargaining agree-ments,7 executives, confidential secretaries to executives, temporaryand part time employees, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the Act.8 Specifically Edward F. Fichtelman designated on the pay roll as part time,copy boy ;Philip Feingold and Joseph Sharkey both designated on the pay roll as temporary em-ployees in the maintenance department6Specifically Mr Friede,general manager;D Lyons,editor-in-chief; Lorne O'Donnell,editorof Form;Sol Rosen,assistant editor ofForm;WilliamJ Kennedy,business managerof both papers and circulation manager ; James Milner, editor of Morning Telegraph ;Ediu and Berger,city editor of Morning Telegraph;Mr Leighton,advertising director ;Nelson Dunstan,columnist and contact man; Thomas J. Ahearn,chief clerk (Form edi-torial) ;Louis Iverson,chief bookkeeper and accountant; Robert Schaufer,chief of main-tenance;Pauline Youron,secretary to Mr. Lyons;Josephine Abbatte, secretary to Mr.Kennedy;Margaret Stenderhoff,secretary to Mr. Leighton;Jo Ann Scott,secretary toMr Friede;Patrick Mulcahy, temporary employee (maintenance department),John Ryan,temporary employee(maintenance department) ;John Smith,temporary employee(mainte-nance department).'The record discloses that aside from contracts presently existing or under negotiationwith such unions as Typographical Union No. 6, New York Stereotypers Union No. 1 andNew, York Newspaper Printing Pressmen'sUnion No.2, all of which represent employeesin the mechanical departments,the Company has present contracts with Mailers UnionNo 6, Newspaper and Mail Deliverers'Union of New York and Vicinity,and PaperHandlers & Straighteners'Union No. 1,which unions represent employees in variousbusiness departments of the Company. TRIANGLE PUBLICATIONS, INC.V.THE DETERMINATION OF REPRESENTATIVES413We find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.For thepurpose of determining eligibility to vote, the Guild requests theuse of the pay roll 'of September 21, 1942, but assigns no reason .forrnthis request:The Company urges that a current pay roll be used be-cause of the high rate of turn-over under war conditions.. We find noreason to depart from our customary practice and shall direct thatthe persons eligible to vote in `the election shall be those in the appro-priate unit who were employed during the pay-roll period imme-diately preceding the date of the Direction of Election herein, subjectto the limitations and additions set forth in the Direction.'DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, .Section 9, of National La-bor Relations Board Rules and Regulations-Series 2 as amended,it is hereby,'DIRECTED that, as part of the investigation to determine represen-tatives' for-the purposes' of collective bargaining with Triangle, Pub-lications, Inc.,New York City, an election by secret ballot shall beconducted as early as possible but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Second Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Section` 10, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed by the Company during the pay-roll period imme-diately preceding the date of this Direction, including any such em-ployees who did not work during said pay-roll period because theywere ill or on vacation or in the active military service or trainingof the United States, or temporarily laid off, but excluding any whohave since quit or been discharged for cause, 'to determine whetheror not they desire to be represented by Newspaper Guild of NewYork, for the purposes of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.,